DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/28/21 and 4/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The IDS statement filed on 4/15/21 is a duplicate of the IDS filed 4/13/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  USP 9,081,521 to Murthy et al. “Murthy” as modified by US Pub. 2002/0042747 to Istvan. 
With regard to Claim 1, Murthy teaches a printing apparatus comprising:

a second function unit (part of the multi-functional printer 10) that executes a second function (e.g., scanning) without using the consumable item (col. 5, lines 1-15);
	an acquisition unit (50) that acquires status information indicating at least one of a status of a contract and a status of payment of a usage fee from an information processing apparatus (50) (col. 3, lines 65-67, col. 5, line 55-col. 6, line 4 and col. 8, lines 13-15); and
	a controller (45) that enables or disables execution by the first function unit of the first function and execution by the second function unit of the second function based on at least one of the contract status and the payment status that are indicated by the status information acquired by the acquisition unit (col. 6, lines col. 15, line 55-col. 16, line 17 and claim 14).
	Murthy does not expressly teach use of the delivery service or providing a delivery service for the consumable item as claimed.  
However, Istvan teaches use of the delivery service or providing a delivery service for the consumable item as claimed [0098]  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Murthy with the teachings of Istvan to provide a convenient and quick on-line purchase [0098].
With regard to Claim 2, Murthy teaches wherein the controller, when the contract status indicated by the status information acquired by the acquisition unit is uncontracted or suspended, disables execution by the first function unit of the first function (col. 4, line 20-31).
Claim 3, Murthy teaches wherein the controller, when the payment status indicated by the status information acquired by the acquisition unit is unpaid, disables execution by the first function unit of the first function (col. 3, line 65-col. 4, line 31, col. 15, line 59-61 and claim 14).
With regard to Claim 6, Murthy teaches wherein the consumable item is ink (col. 1, line 30).

With regard to Claim 10, Murthy teaches a service providing system (fig. 2) comprising:
	a printing apparatus (10); and 
an information processing apparatus (50), wherein
	the information processing apparatus includes an information processing apparatus communication unit (40) that communicates with the printing apparatus (10), and
	an information processing apparatus controller (45) that transmits, to the printing apparatus through the information processing apparatus communication unit (40), status information indicating at least one of a status of a contract for use of the delivery service and a status of payment of a usage fee for the delivery service (col. 3, lines 65-67, col. 5, line 55-col. 6, line 4 and col. 8, lines 13-15), and wherein
	the printing apparatus (10) includes a first function unit that executes a first function using the consumable item, a second function unit that executes a second function without using the consumable item (col. 4, lines 1-20 and col. 5, lines 1-15),
	a printing apparatus communication unit (45) that receives the status information from the information processing apparatus (50), and
	a controller (45) that receives the status information from the information processing apparatus through the printing apparatus communication unit, and that enables or disables execution by the first function unit of the first function and execution by the second function unit of the second function based on at least one of the contract status and the payment status that are indicated by the received status information (col. 6, lines col. 15, line 55-col. 16, line 17 and claim 14).
	Murthy does not expressly teach use a processing apparatus that provides a delivery service of delivering a consumable item in the printing apparatus. 
However, Istvan teaches providing a delivery service for the consumable item as claimed [0098]  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Murthy with the teachings of Istvan to provide a convenient and quick on-line purchase [0098].

With regard to Claim 11, Murthy teaches a method of controlling a printing apparatus including a first function unit that executes a first function using a consumable item, and a second function unit that executes a second function without using the consumable item (col. 4, lines 1-20 and col. 5, lines 1-15), the method comprising:
	acquiring status information indicating at least one of a status of a contract and a status of payment from an information processing apparatus that provides a delivery service of delivering the consumable item (col. 3, lines 65-67, col. 5, line 55-col. 6, line 4 and col. 8, lines 13-15); and
	enabling or disabling execution by the first function unit of the first function and execution by the second function unit of the second function based on at least one of the contract status and the payment status that are indicated by the acquired status information (col. 6, lines col. 15, line 55-col. 16, line 17 and claim 14).
Murthy does not expressly teach acquiring information of status of contract for use of the delivery service or a usage fee for the delivery service a processing apparatus that provides a delivery service of delivering a consumable item in the printing apparatus. 
However, Istvan teaches providing a delivery service for the consumable item as claimed [0098]  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Murthy with the teachings of Istvan to provide a convenient and quick on-line purchase [0098].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Murthy as modified by Istvan and US Pub 2011/0057971 to Yokoyama et al “Yokoyama.” 
With regard to Claim 7, Murthy as modified by Istvan teach the claimed invention except for wherein the first function is a print function of printing an image of image data generated by a control device that controls the printing apparatus, and wherein the controller disables the print function and enables a maintenance function related to maintenance of the printing apparatus using the consumable item. 
However, Yokoyama teaches wherein the first function is a print function of printing an image of image data generated by a control device that controls the printing apparatus, and wherein the controller disables the print function and enables a maintenance function related to maintenance of the printing apparatus using the consumable item [0013-0015 and 0122]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Murthy as modified by Istvan with the teachings of Yokoyama to prevent an erroneous or 
With regard to Claim 8, Murthy as modified by Istvan teach the claimed invention except for further comprising:  an ink jet head, wherein the maintenance function is a function related to maintenance of the ink jet head.
	However, Yokoyama teaches further comprising:  an ink jet head (34), wherein the maintenance function is a function related to maintenance of the ink jet head [0099].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Murthy as modified by Istvan with the teachings of Yokoyama to prevent an erroneous or deteriorated recording even when a remaining amount of ink in the image forming apparatus becomes small and approaches a certain amount [0012].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy as modified by Istvan and Yokoyama as applied to claim 7 above, and further in view of CN 110635934 A to Nakashima.
With regard to Claim 9, Murthy as modified by Istvan and Yokoyama does not expressly teach the maintenance function is a function related to maintenance of a connection to a network to which the information processing apparatus is connected.
However, Nakashima teaches the maintenance function is a function related to maintenance of a connection to a network to which the information processing apparatus is connected (summary of the invention).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Murthy 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 4-5 is the inclusion of the . 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853